715 So. 2d 326 (1998)
Susan Elaine SEIGEL, Appellant,
v.
Scott Eric SEIGEL, Appellee.
No. 97-04358.
District Court of Appeal of Florida, Second District.
July 24, 1998.
Raymond A. Tavares and Sharon Tavares, Tampa, for Appellant.
Maria J. Rosin of Rosin Law Offices, Tampa, for Appellee.
NORTHCUTT, Judge.
Former spouses Susan and Scott Seigel, each of whom had primary residential custody of one of their children, each filed modification petitions seeking custody of the other child. Ms. Seigel challenges the order granting Mr. Seigel's petition for modification, and the trial court's failure to reserve jurisdiction to award attorney's fees and costs. We affirm the modification of custody without discussion, but remand for the court to consider Ms. Seigel's application for attorney's fees and costs.
Ms. Seigel requested attorney's fees and costs in her supplemental complaint, in which *327 she petitioned for primary residential custody of the parties' older daughter. Her timely filed motion for rehearing also asked the court to award her attorney's fees and costs. Although Ms. Seigel did not present evidence on the attorney's fees and costs issue at the hearing in the modification proceedings, the trial court should have reserved jurisdiction to consider the issue. See Meyer v. Meyer, 525 So. 2d 462 (Fla. 4th DCA 1988); Iribar v. Iribar, 510 So. 2d 1023, 1024 (Fla. 3d DCA 1987). The application for attorney's fees and costs implicitly carried with it a request for a separate hearing on the amount of attorney's fees and costs in the event that the court ruled that she was entitled to such fees and costs at the final hearing. 510 So.2d at 1024. We note that the financial affidavits filed in this matter reflect that Mr. Seigel's gross income is significantly greater than Ms. Seigel's.
Affirmed in part, remanded for further proceedings consistent with this opinion.
THREADGILL, A.C.J., and ALTENBERND, J., concur.